Citation Nr: 1427651	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  07-37 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder, to include depression, adjustment disorder, and bipolar disorder.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1982 to May 1986 and from February 1988 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which continued the previously assigned 30 percent disability rating for an acquired psychiatric disorder, to include depression, adjustment disorder, and bipolar disorder (hereinafter referred to as an acquired psychiatric disorder).  The Veteran submitted a notice of disagreement later in October 2007, and timely perfected his appeal in November 2007.

This claim was remanded by the Board in September 2011, for additional evidentiary development.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2012, the Appeals Management Center (AMC) issued a rating decision that increased the Veteran's acquired psychiatric disorder rating from 30 percent to 50 percent disabling, effective from August 9, 2007, the date of the Veteran's claim.  The Veteran has not indicated that he is satisfied with the award of the 50 percent disability rating; as such, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and such a claim remains in controversy where less than the maximum available benefit is awarded).

Employability

The Board is aware of the United States Court of Appeals for Veterans Claims' (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which found that every claim for a higher disability evaluation includes a claim for a TDIU where the issue of unemployability is raised by the record.  As the Veteran in this case has alleged that his acquired psychiatric disorder causes him to be unemployable and medical records address his employability, the Board has assumed jurisdiction of the issue of entitlement to TDIU, as enumerated on the title page of this determination.

This appeal was processed, in part, using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of the electronic record.

The Board additionally observes that all appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claim.  In his November 2007 substantive appeal, he declined the option of testifying at a personal hearing.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's acquired psychiatric disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: impairment of short-term memory; depression; periodic audio-visual hallucinations; sleep impairment; avoidance of others; and irritability.

2.  At no time during the appeal period has the Veteran demonstrated occupational and social impairment, with deficiencies in most areas, nor has he demonstrated total occupational and social impairment due to gross impairment.

3.  The evidence of record does not indicate that the Veteran's service-connected acquired psychiatric disorder is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

4.  The Veteran is service-connected for an acquired psychiatric disorder, evaluated as 50 percent disabling; the record does not show that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disability on a schedular or extraschedular basis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of the currently assigned 50 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9434-9432 (2013).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).

3.  The criteria for assignment of a TDIU, including on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Duty to Notify

Prior to the initial adjudication of the Veteran's claim, a letter dated in August 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores test in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II).  The Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).

For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III have either been met or that any error is not prejudicial to the Veteran.

The first and third elements were met by the August 2007 notice letter.  It informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He was also informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran has also submitted personal statements with respect to his service-connected acquired psychiatric disorder.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element, the Board notes that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores, supra.  The Board notes that the Veteran received a statement of the case in October 2007 and supplemental statements of the case in October 2012, addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated communications from the RO and the AMC describing the Ratings Schedule and applying the pertinent provisions to his claim.  The Board finds that the Veteran was at least on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that the error in the third element of Vazquez-Flores notice is not prejudicial.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The records associated with the Veteran's successful Social Security Administration (SSA) disability benefits claim as well as the Veteran's electronic records housed in the VVA and VBMS systems have also been thoroughly reviewed.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The Veteran was provided with appropriate VA examinations in September 2007 and September 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The 2007 and 2011 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, the Board finds there has been substantial compliance with its September 2011 remand directives.  The Board notes that the Court has stated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC requested any outstanding treatment records and scheduled the Veteran for a medical examination, which he attended.  The AMC later issued a rating decision in June 2012 and supplemental statements of the case in October 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected. 

II.  Increased Disability Rating

The Veteran seeks a disability rating in excess of 50 percent for his service-connected acquired psychiatric disorder.  He contends that his currently assigned disability rating does not adequately reflect the severity of his disorder.  


Governing Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013).

Assignment of Diagnostic Code

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's acquired psychiatric disorder is currently rated under 38 C.F.R. §§ 4.130, Diagnostic Codes 9434-9432 (major depressive disorder - bipolar disorder).
In this case, the Board has considered whether other diagnostic codes are "more appropriate" than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Diagnostic Codes 9434-9432 are deemed by the Board to be the most appropriate, primarily because they pertains specifically to the diagnosed disabilities in the Veteran's case.  In any event, with the exception of eating disorders, all mental disorders, are rated under the same criteria in the Rating Schedule.  Therefore, rating under another diagnostic code would not produce a different result.  The Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Codes 9434-9432.

Specific Schedular Criteria

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the assigned diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Major depressive disorder and bipolar disorder are rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows:

The current 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

The current 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The current 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Codes 9434-9432 (2013).

Within the DSM-IV, global assessment of functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a condition.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record. 

Analysis

The Veteran's service-connected acquired psychiatric disorder is currently rated as 50 percent disabling.  For reasons explained immediately below, a careful review of the medical and other evidence of record leads to a conclusion that the Veteran does not manifest symptoms which warrant a higher disability rating under Diagnostic Codes 9434-9432 for the entire appeal period.

As noted above, in order for the Veteran to obtain the next higher disability rating, 70 percent, he must demonstrate significant occupational and social impairment, with deficiencies in most areas.  Examples of this impairment include, but are not limited to: suicidal ideation; obsessional rituals which interfere with routine activities; irrelevant, obscure, or illogical speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9434-9432 (2013).

The evidence of record has consistently shown the Veteran's GAF scores to be between 55 and 60.  The only outlier was the Veteran's July 2007 admission to the VA Medical Center (VAMC) for suicidal ideation due to depression.  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See also VA Mental Disorders Examination Reports, September 11, 2007 and September 28, 2011; VAMC treatment records, July 2007 through August 2011.  Both the VA examination reports and the VAMC outpatient mental health treatment records indicate that the Veteran was predominantly assigned GAF scores in the 55 to 60 range due to his depression, anxiety, sleep impairment, and irritability.  The Board finds that the GAF scores between 55 and 60 adequately represent the level of the Veteran's moderate psychiatric symptomatology.

With respect to the schedular criteria, the evidence of record demonstrates that the Veteran has experienced occupational and social impairment with reduced reliability and productivity, particularly associated with depression.  During his September 2007 VA Mental Disorders examination, the Veteran noted that he had recently been hospitalized at the VAMC for suicidal ideation due to depression.  Prior to his hospitalization, the Veteran complained of paranoia, feeling isolated, racing thoughts, and hearing mumbling voices.  He denied experiencing panic attacks, but indicated that he felt he had certain compulsions that he needed to fulfill.  He endorsed a decreased need for sleep and increased irritability.  His GAF score was noted as less than 30 at the time of his admission.  See VAMC Treatment Record, July 26, 2007 - August 1, 2007.  

During his VA examination, the Veteran stated that he was functioning much better than he had in the past, although he was somewhat depressed due to his financial and employment situations.  Upon mental status examination, the Veteran's affect and speech were noted as normal.  He was well-groomed and properly dressed and was oriented to person, place, and time.  Based upon relevant testing, the VA examiner indicated that the Veteran did not suffer from lack of concentration, nor did he have any impairment of thought or communication.  The Veteran also indicated that he was sleeping fairly well and avoided situations that triggered irritation (i.e. his youngest stepson).  He did not endorse audio or visual hallucinations or delusions.  The VA examiner indicated that the Veteran appeared to avoid others, but it was clear that this was by choice and not due to his mental illness.  The Veteran was noted to be happily married, but experiencing some trouble with his youngest stepson, who still lived at home.  The VA examiner diagnosed the Veteran with bipolar disorder and adjustment disorder with anxious mood.  His GAF score was listed as 70.  See VA Mental Disorders Examination Report, September 11, 2007.

VA mental health outpatient treatment records follow the Veteran from September 2007 through September 2011.  Throughout this time, though the Veteran reported trouble with his youngest stepson (who moved out and then back in again), he continued to state that his marriage was good.  The Veteran's depression was noted to ebb and flow, based on the efficacy of the medication he was prescribed.  His affect ranged from normal to subdued to blunted to constricted and back again, based on his medication dosages.  For the balance of the appeal period, the Veteran was considered highly functioning.  See VAMC Treatment Record, July 26, 2007 - August 1, 2007.  

The Veteran was evaluated by a psychologist in May 2008.  There, the examiner found that the Veteran's understanding and memory were not significantly limited.  Concentration and persistence was, for the most part, described as not being significantly limited with two descriptions falling under moderately limited.  Social interaction (which involved five questions) was not significantly limited.  Adaptation was, for the most part, not significantly limited.  The ability to respond appropriately to changes in the work setting was moderately limited.  The examiner noted that the Veteran alleged both physical impairments and bipolar disorder, but noted that the evidence revealed bipolar disorder, which was improved recently.  He stated the Veteran's mood was generally euthymic and stable with treatment.  He added, "[D]espite stressors[,] he reports & appears to be adapting adequately."  The examiner noted that the Veteran had personality problems, such as histrionic features.  He concluded that the Veteran appeared able to understand and remember detailed instructions and procedures requiring brief initial learning periods, sustain concentration, interact frequently with supervisors and peers and adapt adequately to situational conditions and changes with reasonable support and structure.  

With the exception of the Veteran's July 2007 hospitalization, wherein it was determined that the Veteran's decline was based upon medication adjustment, at no time did the VAMC mental health outpatient treatment records indicate that the Veteran demonstrated impairment of thought or communication.  He consistently was able to maintain personal hygiene and was oriented to person, place, and time.  He did not demonstrate lack of concentration or obsessive, ritualistic, or inappropriate behavior.  His speech was consistently normal and he did not suffer from panic attacks or impaired impulse control.  Conversely, the Veteran did suffer from audio and visual hallucinations on two occasions (July and September 2007), with consistent complaints of depression, memory loss, sleep impairment, and irritability.  Id.

With respect to the Veteran's complaints of memory loss, in May 2011, he sought the opinion of a neuropsychiatrist.  After exhaustive testing, the VA physician noted that the Veteran's mental status was grossly intact, with average to high average intellectual ability, and an unremarkable mood.  Findings were significant for intact functioning in all neurocognitive domains.  The VA physician found that not only was the Veteran's memory not impaired, but was at least in the high average range, with areas of superior performance when using semantic clustering.  See VAMC Treatment Record, Neuropsychiatric Consultation, May 6, 2011.

From a neuropsychological standpoint, the VA physician found that the Veteran did not suffer from a primary cognitive disorder.  The etiology of the Veteran's subjective complaints appeared most consistent with his ongoing mood disorder.  His perceived or actual cognitive efficiency "may be affected by psychological distress, chronic pain, and certain medications."  These effects were considered likely occasional and transient, as there were no indications of deficits on testing.  It was also noted that the Veteran's poor control of his diabetes mellitus and nonadherence to the use of a continuous positive airway pressure machine could affect cognition in the long run if not addressed.  His GAF score was noted as 64.  Id.

During his September 2011 VA mental disorders examination, the Veteran noted that he lived in an apartment with his wife and youngest stepson.  He stated that he did not go out of the apartment often.  The Veteran complained of feeling depressed, anxious, suspicious, angry, and irritable.  He did not complain of audio or visual hallucinations and denied experiencing suicidal or homicidal ideation.  The VA examiner noted that the Veteran was able to maintain his personal hygiene and was oriented to person, place, and time.  The Veteran continued to complain of mild memory loss, low motivation, and mood swings.  The Veteran also endorsed difficulty initiating and maintaining sleep.  The VA examiner noted that the Veteran experienced occupational and social functioning with reduced reliability and productivity, with no overt evidence of psychoses.  There was no evidence of tangentiality, circumstantiality, flight of ideas, or loosening of associations to speech.  See VA Mental Status Examination, September 28, 2011.

In November 2011, the Veteran told a VA examiner that he had been stressed because of having to move to a new location, but noted that he was looking forward to celebrating his wedding anniversary with his wife.  In February 2012, the Veteran was seen by psychiatry after not having been seen since 2011.  The examiner noted that the Veteran reported that since getting Social Security disability and back pay, "his mood is better."  The Veteran denied feeling depressed, denied suicidal and homicidal ideations.  He reported episodic auditory hallucinations, different voices at different times, calling his name, no commands.  He noted some irritability and voices are distracting sometimes.  The examiner stated that the Veteran's consciousness/attention was alert and attentive, appearance showed good hygiene and grooming, attitude was cooperative and calm, speech had a declined rate and tone, mood was dysthymic, affect was full and congruent, thought process was goal directed and logical, thought content revealed no delusions or ideas of reference, perceptions were that Veteran was not overtly responding to internal stimuli, no suicidal or homicidal ideations with the Veteran being hopeful and future oriented, and having good insight/judgment.  The examiner assigned a GAF score of 70.

In June 2012, the Veteran's attitude was described as cooperative and calm; his speech had normal rate and tone, his mood was euthymic, his affect was full and congruent, his thought process was goal directed and logical, his thought content revealed no delusions or ideas of reference, his perceptions revealed no auditory or visual hallucinations.  The examiner specifically noted that the Veteran had no suicidal or homicidal ideations and described the Veteran as "hopeful and future oriented."  The examiner stated the Veteran was oriented to time, place and situation, and there were no significant deficits based on ability to give details of personal history and cohesive, logical history of events leading to this assessment.  The Veteran told the examiner he had bought a house and was fixing it up.  The examiner assigned a GAF score of 70.

Overall, the Board finds that the Veteran does not have deficiencies in his family relations.  He has sustained a good marriage and expressed looking forward to celebrating his wedding anniversary with his wife.  His frustrations with his stepson are not outside the norm.  Any deficiency in his family life does not rise to the level of the inability to establish and maintain effective relationships.  He demonstrated good judgment in thinking, particularly in managing his intermittent frustrations (i.e. staying away from his stepson when he knew he was becoming irritated).  This is evidence against a finding of a deficiency in judgment.  Though he did have one hospitalization for suicidal ideation, this was determined to be the result of medication adjustment.  His speech was logical and goal-directed and he did not have panic attacks or impaired impulse control.  He periodically became irritable, but never became violent.  The Veteran did not neglect his appearance or hygiene and had no spatial disorientation.   

The Veteran did demonstrate occupational and social impairment with an occasional decrease in work efficiency.  Notably, however, the Veteran indicated that his unemployment was due to his non service-connected low back disability.  He had periods in which it was more difficult for him to focus, primarily due to his worries over finances.  He was generally able to function satisfactorily with routine behavior, self-care, and conversation.  He endorsed periodic episodes of extreme depression due to his bipolar disorder and was generally suspicious.  He did not have panic attacks, but did have chronic sleep impairment and some mild memory loss, as evidenced by his VA neuropsychiatric consultation.  The Board finds that the Veteran has demonstrated the ability to establish and maintain an effective familial relationship but that he has some difficulty with social relationships. 

Though the Board is sympathetic to the Veteran's depression, anxiety, memory loss, sleep impairment, and irritability, the preponderance of the evidence is against a finding that he meets the criteria for a higher rating, and his total disability picture does not establish entitlement to an increased disability rating.  As described above, the Veteran has deficiencies in some areas, but not in most areas.  For example, he has deficiencies in thinking and mood, but not work, family relationships and judgment, which deficiencies do not resemble the level of severity of symptoms described in the 70 percent rating criteria.  

The record further indicates that the Veteran has not suffered total occupational and social impairment as would be required for the 100 percent disability rating, nor does he appear to so contend.  There is no evidence of gross impairment to thought processes and communication, persistent delusions or hallucinations or grossly inappropriate behavior.  Nor is there danger of the Veteran hurting himself or others, a disorientation to time or place, memory loss or inability to perform activities of daily living.  As indicated above, the Veteran has effective relationship with his family members.

In summary, the evidence of record demonstrates that the Veteran's acquired psychiatric disorder is manifested by some periods of anxiety, mild memory loss, depression, sleep impairment, and irritability..  This appears to be productive of reduced reliability and productivity and moderate interference in his ability to interact effectively and efficiently.  While in no way minimizing the effects of the Veteran's acquired psychiatric disorder, the Board believes that such symptomatology is contemplated by the criteria for a 50 percent rating. 

Hart Considerations

As noted above, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the medical evidence of record supports the proposition that the Veteran's service-connected acquired psychiatric disorder has not changed appreciably since the Veteran filed his claim.  There appear to have been no credible medical findings and no other evidence, which would allow for the assignment of an increased disability rating at any time during the period of time under consideration.  Based on the record, the Board finds that a 50 percent disability rating was properly assigned for the entire period from the date of the Veteran's claim.

In summary, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for his service-connected acquired psychiatric disorder.  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Based upon the evidence of record, the Board finds that referral for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321(b) (2013); Thun, 22 Vet. App. at 114.  The Veteran's service-connected acquired psychiatric disorder is contemplated and reasonably described by the rating criteria.  Id.  As demonstrated in the discussion above, the Veteran's acquired psychiatric disorder has been manifested by depression, some periods of anxiety, mild memory loss, sleep impairment, and irritability.  The Board finds that these symptoms are contemplated under the relevant rating criteria, which compensate for occupational and social functioning with reduced reliability and productivity, to include anxiety, memory loss, sleep impairment, and irritability.

The Veteran does not have symptoms associated with this disorder that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  The treatment records and VA examination reports do not reflect findings by medical professionals that indicate the Veteran's acquired psychiatric disorder is unusual or exceptional.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's acquired psychiatric disorder presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  

Even assuming, for the sake of argument, that the second prong of Thun applies, there is still no evidence that the Veteran's acquired psychiatric disorder has independently caused marked interference with his employment, meaning above and beyond that contemplated by his assigned 50 percent schedular rating.  There is also no indication that the Veteran's acquired psychiatric disorder has necessitated frequent hospitalizations.  The Board is aware that the Veteran was hospitalized for six days in July 2007, for suicidal ideation associated with his depression.  This condition, however, was deemed to the result of his medication adjustment.  Although the Veteran was hospitalized once for his acquired psychiatric disorder, it has not been on the required frequent basis.  There also is no evidence the acquired psychiatric disorder has markedly interfered with the Veteran's employment.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of time working from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Thus, even if his acquired psychiatric disorder has caused some interference with his employment, this alone would not be tantamount to concluding there has been marked interference with his employment - again, meaning above and beyond that contemplated by the assigned 50 percent rating.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired.).  For these reasons and bases, the Board is not required to remand this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  See also Vet. Aff. Op. Gen. Couns. Prec. 6-96 (August 16, 1996). 
III.  TDIU

The Veteran contends that he is currently unable to maintain employment, in part, due to his service-connected acquired psychiatric disorder.  He has a high school education with a trade school certificate in electrical work.  He has worked in sales and rentals, as a handyman and most recently as an electrician.

Governing Law and Regulations

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2013).  The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Schedular Basis

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2013).


Extraschedular Basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

Analysis

The Veteran is currently service-connected for an acquired psychiatric disorder, considered 50 percent disabling.  This is his only service-connected disability.  He does not meet the schedular requirements noted above.  38 C.F.R. § 4.16(a) (2013).  He has a high school education and work experience as an electrician.  

In accordance with 38 C.F.R. § 4.16(b), the Board has considered whether the Veteran's claim for a total rating based on unemployability due to a service-connected disability should be referred to Director of the Compensation Service for extra-schedular consideration under.

The evidence of record has repeatedly indicated that the Veteran's current unemployability is not due to his service-connected acquired psychiatric disorder.  During his September 2007 VA examination, the Veteran reported that he had worked as an electrician in the construction industry until mid-2007, when his second spine surgery forced him to stop working.  The Veteran also noted that he suffered from diabetes mellitus.  The Veteran stated that he planned to find work outside construction because he could no longer go up on ladders and scaffolding due to his physical limitations.  He indicated that he was interested in teaching or going into repairs.  See VA Mental Disorders Examination Report, September 11, 2007.  Following his VA Mental Disorders examination in September 2011, the VA examiner specifically stated that the Veteran's psychiatric condition alone did not prevent him from being able to engage in physical and sedentary forms of employment.  See VA Mental Disorders Examination Report, September 28, 2011.

The Veteran underwent a psychological evaluation in October 2008 in connection with his SSA benefits.  He reported having worked in sales and rentals, as a handyman and most recently as an electrician.  He stated that his activities of daily living were affected by his "back issues."  The Veteran stated he usually did his own dishes but that he could not stand up long enough to do all of the dishes.  

In September 2009, the Veteran underwent a vocational rehabilitation evaluation in connection with his SSA disability claim.  The examination was to evaluate the Veteran's physical complaints.  The examiner concluded that the examination revealed "physiologically inconsistent patterns of symptoms," which he attributed to the Veteran's chronic pain syndrome, bipolar illness, and depression.

A June 2012 VA treatment record shows that the Veteran informed the healthcare professional that he had bought a house and was "currently fixing it up - now going well."  

Taking into consideration the totality of the evidence, it is clear that the Veteran suffers from multiple symptoms associated with his service-connected acquired psychiatric disorder.  However, the Board finds that the Veteran's service-connected disability alone does not prevent him from obtaining and sustaining gainful employment.  The Veteran has a high school education with experience in sales, handyman work, and an electrician.  When evaluated by a professional in connection with his SSA benefits, the psychologist did not find that the Veteran's mental capacity would prevent the Veteran from being able to concentrate or interact at work.  When evaluated to determine his physical disability, the examiner did not find that the clinical findings supported the Veteran's allegations of physical pain.  More importantly, the Veteran's mental capabilities do not appear to be impacted to such a degree that it would prevent the Veteran from obtaining and sustaining gainful employment.  The Veteran reported a past history of being a handyman.  In June 2012, he stated he had bought a house and was fixing it up, which would indicate he was capable of being a handyman.  The Veteran's physical complaints were found to be unsubstantiated, and a psychologist found that the Veteran was able to concentrate, interact with supervisors and peers, and remember detailed instructions.  Such findings are evidence against a conclusion that the Veteran's bipolar disorder prevents him from obtaining and sustaining gainful employment.

The Veteran also contends that since he was awarded SSA disability benefits, he should also be awarded additional VA benefits.  The Board is aware that SSA awarded disability benefits beginning January 15, 2005, due to primary low back disabilities and affective/mood disorders as a secondary disability.  Although pertinent, the SSA determination by itself is not sufficient to warrant an outright grant.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA recognition of disabilities and SSA decisions are not binding on VA).  In this case, the Veteran's SSA disability grant includes a disability for which the Veteran is not service connected.  At the September 2011 VA psychiatric examination, the Veteran stated he sold cars for nine months (he also reported his electrician experience and delivering appliances).  Selling cars or other items is an occupation that the Veteran is capable of doing with his 50 percent service-connected bipolar disorder. 

Considering the above evidence, the Board does not find that the Veteran's service-connected acquired psychiatric disorder causes interference with employment that is sufficient to warrant referral for consideration of an extraschedular rating.  Based on the foregoing, referral of this issue to appropriate VA official for extraschedular consideration is not warranted.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the claim of entitlement to TDIU.  The benefit of the doubt rule accordingly need not be applied.




ORDER

Entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder, to include depression, adjustment disorder, and bipolar disorder, on a schedular and extraschedular basis, is denied.

Entitlement to a TDIU, on a schedular and extraschedular basis, is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


